Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the application filed on March 5, 2018.
Claims 1-19 are currently pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/3/2019 and 3/4/2021 have been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains Claim 3 recites: “the vector representation is modelled as a feed forward neural network that optimizes a probability of predicting a particular text segment given a set of adjacent text segments, each text segment being represented as a multi-dimensional vector;” claim 12 is similar in scope to claim 3 and the following discussion applies to both claims.  The specification is not enabling for this limitation.  Considering MPEP 2164 and the Wands Factors:
(A) The breadth of the claims: The claims are broad and provide no guidance to one of ordinary sill how to model the claimed neural network or how that neural network optimizes a probability.  Paragraphs [0028] and [0055] provide the only mention of neural networks in the instant application.  Paragraph [0028] discusses a multi-layer neural network can be configured to produce word embeddings but does not detail how this network is modelled from the vector representations.  At best, paragraph [0028] states that this may be accomplished with word2vec but word2vec is far narrower than the broad neural network claimed and the disclosure is not commensurate with the scope of the claims; see MPEP 2164.08.  Paragraph [0055] simply restates the claim and provides no additional details.
(B) The nature of the invention and (C) The state of the prior art: Neural networks are trained to provide a variety of functions but each network requires specific training and verification to ensure it is performing the proper function.  The specification provides no details regarding how to train a neural network to optimize a probability of predicting a particular text segment or any analysis to ensure the neural network is operating properly. Adjaoute, U.S. Patent Application Publication 2016/0078367 (cited in the IDS filed March 4, 2021) details the training of a predictive model and the detailed steps necessary to prepare data used to train the model; see at least [0008] and [0045]-[0051] of Adjaoute.  The instant specification lacks any such details and is not enabling; see MPEP 2164.05(a) which addresses both factors.
(D) The level of one of ordinary skill: The level of ordinary skill in the field of artificial intelligence is high.  But, as indicated above, the specification provides no detail regarding the training and implementation of the neural network and one of ordinary skill would be unable to carry out the neural network aspects of the claimed invention; see MPEP 2164.05(b).
(E) The level of predictability in the art: The level of predictability in the art is low.  The same neural network algorithm can produce different results if trained on different data sets.  And, because there is no guidance on the neural network training in the instant specification, one skilled in the art cannot readily anticipate the effect of a change in the training data; see MPEP 2164.03.
(F) The amount of direction provided by the inventor: There is no guidance provided.  Paragraphs [0028] and [0055] are the only paragraphs that discuss neural networks in the instant specification and neither provide direction on how to generate or implement a neural network as claimed.
(G) The existence of working examples: There is no working example detailed in the specification.  Paragraphs [0028] and [0055] are the only paragraphs that discuss neural networks in the instant specification and neither indicate there is a working example.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: Paragraphs [0028] and [0055] are the only paragraphs that discuss neural networks in the instant specification and neither provide guidance on how to model a neural network after a vector representation.  Therefore, one of ordinary skill would be required to perform undue experimentation to make and use the invention; see MPEP 2164.06.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.  In claims 3 and 12, the phrase " the vector representation" renders the claim indefinite.  Claim 1, from which claim 3 depends, details “receiving transaction records, ” “selecting a subset of transaction records,” and “determining a respective vector representation of each transaction record in the subset.”  Claim 1, therefore, comprises a plurality of vector representations but claim 3 does not distinguish which vector representation of the plurality of vector representations is modeled as a neural network.  Because claim 3 does not specify which vector representation is modelled as a feed forward neural network the claim is indefinite.  Claim 12 contains similar language and is rejected for the same reasons.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101.  When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1).  If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A).  The step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong One), it is determined whether or not the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity).  If it is determined in step 2A, Prong One that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong Two), where it is determined whether or not the claims integrate the judicial exception into a practical application.  If it is determined that step 2A, Prong Two that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B).  If 
According to the first part of the analysis, in the instant case claims 1-9 are directed to a method, claims 10-18 are directed towards a computer program product comprising non-transitory storage devices, and claim 19 is directed to a system.  Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).  
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong One).  In this case, the claims are determined to recite a judicial exception as explained below.

Regarding independent claim 1, the limitations regarding receiving transaction records; selecting a subset of transaction records from the received transaction records; determining a respective vector representation of each transaction record in the subset, the vector representation indicating a degree similarity between the transaction records; assigning the transaction records to a plurality of clusters based on the vector representations and designated dimensions of importance; identifying one or more transaction records that are located on boundaries of the clusters as anchors; filtering the subset of transaction records by removing transaction records that, according to the vector representations, are within a threshold distance from the anchors; and providing the filtered subset as a set of samples representing transaction records to a sample consumer are, as drafted, processes that, under broadest reasonable interpretation, are steps that a human can perform mentally or with pen and paper; see MPEP 2106.04(a)(2)(III).  
For example, claim 1 selects a subset of transaction records containing at least one text segment among the least frequent text segments, the least frequent text segment including a group of text segments appearing less frequently than any text segment outside of the group.  
 
Regarding in dependent claim 2, the limitations regarding selecting a first portion of the subset of transaction records from the least frequent text segments and selecting a second portion of the subset of transaction record randomly to satisfy a ratio between the first portion and the second portion are steps that a human can perform mentally or with pen and paper; see MPEP 2106.04(a)(2)(III).  
Regarding in dependent claim 3, the limitations regarding modelling the vector representation as a feed forward neural network is not detailed.  Human brains are neural networks and are capable of modelling information.  Further, artificial neural networks are algorithms and mathematical concepts.  The claim provides no details on the neural network or how vectors are represented as a neural network and the limitation is drawn to abstract ideas; either mental process or mathematical concepts.  
Regarding in dependent claim 4, the limitations regarding instance sampling the transaction records along the designated dimensions of importance; determining Euclidean distances between the vector representations of the transaction records; and clustering the transaction records using a metric of the Euclidean distances are steps that a human can perform mentally or with pen and paper; see MPEP 2106.04(a)(2)(III).  The claims do not specify how the designated dimensions of importance are detailed and a human is capable of determining Euclidean distances between vectors and clustering based on a metric of the Euclidean distances.
Regarding in dependent claim 5, the limitations regarding the composition of the designated dimensions of importance are additional elements; see below.

Regarding in dependent claim 7, the limitations regarding the threshold distance is a δ-ball distance, the δ value being determined based on a three-sigma value assuming an exponential distribution of distances between pairs of transaction records are steps that a human can perform mentally or with pen and paper; see MPEP 2106.04(a)(2)(III).
Regarding in dependent claim 8, the limitations regarding transaction records are selectively added to the set of samples according to a first time schedule, and the method is repeated according to a second time schedule are steps that a human can perform mentally or with pen and paper; see MPEP 2106.04(a)(2)(III).
Regarding in dependent claim 9, the limitations regarding the first time schedule is a daily schedule, and the second time schedule is a biweekly or monthly schedule are steps that a human can perform mentally or with pen and paper; see MPEP 2106.04(a)(2)(III).

Regarding independent claim 10, the limitations are similar to those discussed with respect to claim 1 above and are rejected for the same reasons.  Claim 10 does disclose additional elements, including one or more non-transitory storage devices, which are addressed below.
Dependent claims 11-18 are similar to dependent claims 2-9 and are rejected under the same rationale as above.

Regarding independent claim 19, the limitations are similar to those discussed with respect to claim 1 above and are rejected for the same reasons.  Claim 19 does disclose 

Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong Two).  In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

Regarding independent claim 1, there are no additional elements.  Dependent claims 2-4 and 6-9 do not recite any new additional elements and do not integrate the judicial exception into a practical application.  
Dependent claim 5 recites the additional elements the designated dimensions of importance comprise at least one of: text segment distribution; length of the transaction records; credit versus debit; modes of transaction; or category of transactions, but these additional elements amount to insignificant extra-solution activity, selecting a particular data source or type of data to be manipulated; see MPEP 2106.04(d) and 2106.05(g).  Therefore, claim 5 does not integrate the exception into a practical application of the exception.

Regarding independent claim 10, the additional elements include one or more non-transitory storage devices, but these devices are generic computer components and do not integrate the judicial exception into a practical application; see MPEP 2106.04(d)(I).  For example, the storage devices are not detailed and merely perform an associated mental operation and merely include instructions to implement the abstract idea on a computer; see MPEP 2106.04(d).  Further, the additional elements amount to mere instructions to implement the abstract idea on a computer and merely use the computer as a tool to perform an abstract idea and are not eligible; see MPEP 2106.05(f).  Dependent claims 11-13 and 15-18 do not 
Dependent claim 14 recites the additional elements the designated dimensions of importance comprise at least one of: text segment distribution; length of the transaction records; credit versus debit; modes of transaction; or category of transactions, but these additional elements amount to insignificant extra-solution activity, selecting a particular data source or type of data to be manipulated; see MPEP 2106.04(d) and 2106.05(g).  Therefore, claim 5 does not integrate the exception into a practical application of the exception.

Regarding independent claim 19, the additional elements include one or more computers and one or more storage devices, but these elements are generic computer components and do not integrate the judicial exception into a practical application; see MPEP 2106.04(d)(I).  For example, the computer and storage devices are not detailed and merely perform an associated mental operation and merely include instructions to implement the abstract idea on a computer; see MPEP 2106.04(d).  Further, the additional elements amount to mere instructions to implement the abstract idea on a computer and merely use the computer as a tool to perform an abstract idea and are not eligible; see MPEP 2106.05(f).  Dependent claims 11-13 and 15-18 do not recite any new additional elements and do not integrate the judicial exception into a practical application.  

Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained below.


Dependent claim 5 recites the additional elements the designated dimensions of importance comprise at least one of: text segment distribution; length of the transaction records; credit versus debit; modes of transaction; or category of transactions, but these additional elements amount to insignificant extra-solution activity, mere data gathering and/or selecting a particular data source or type of data to be manipulated; see MPEP 2106.05(g).  Therefore, claim 5 does not amount to significantly more.

Regarding independent claim 10, the additional elements include one or more non-transitory storage devices, but these are generic computer components and do not amount to significantly more; see MPEP 2106.04(a)(2)(III)(C).  For example, none of the devices are detailed and merely perform an associated mental operation and merely include instructions to implement the abstract idea on a computer; see MPEP 2106.04(d).  Further, the additional elements amount to mere instructions to implement the abstract idea on a computer and merely use the computer as a tool to perform an abstract idea and are not eligible; see MPEP 2106.05(f).  Dependent claims 11-13 and 15-18 do not recite any new additional elements and do not integrate the judicial exception into a practical application.  Therefore, the additional elements do not amount to significantly more.
Dependent claim 14 recites the additional elements the designated dimensions of importance comprise at least one of: text segment distribution; length of the transaction records; credit versus debit; modes of transaction; or category of transactions, but these additional elements amount to insignificant extra-solution activity, mere data gathering and/or selecting a particular data source or type of data to be manipulated; see MPEP 2106.05(g).  Therefore, claim 14 does not amount to significantly more.

Regarding independent claim 19, the additional elements include one or more computers and one or more storage devices, but these are generic computer components and 

Status of Prior Art
From independent claims 1, 10, and 19, the prior art does not teach:
selecting a subset of transaction records from the received transaction records, including selecting transaction records that contain at least one text segment that is among the least frequent text segments of the text segments, the lest frequent text segments including a group of text segment each appearing less frequently than any text segment of the text segments that is outside of the group;
determining a respective vector representation of each transaction record in the subset, the vector representation indicating a degree similarity between the transaction records;
assigning the transaction records to a plurality of clusters based on the vector representations and designated dimensions of importance;
identifying one or more transaction records that are located on boundaries of the clusters as anchors;
filtering the subset of transaction records by removing transaction records that, according to the vector representations, are within a threshold distance from the anchors; and

	The closes prior art, Erenrich (U.S. Patent Application Publication 2014/0279299) teaches methods for identifying related transaction records but does not teach subsets, including least frequent text segments, nor does Erenrich teach determining a vector representation for each transaction record that indicates a degree between all transaction records, nor does Erenrich teach the clustering and anchor aspects, and filtering the transaction records by removing representations that are within a threshold distance from the anchors.  Therefore, the claims are not rejected under prior art.  However, because of the 112 and 101 issues detailed above the claims are NOT allowable at this time.

Conclusion
Claims 1-19 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156. The examiner can normally be reached Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL T PELLETT/Primary Examiner, Art Unit 2121